  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


KATIE POUNCEY,                    )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:17cv298-MHT
                                  )                (WO)
ALABAMA LAW ENFORCEMENT           )
AGENCY and CORPORAL GARY          )
SCOTT STRATTON, in his            )
individual capacity,              )
                                  )
     Defendants.                  )

                             JUDGMENT

    Pursuant     to   the   joint      stipulation   of   dismissal

(doc. no. 41), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with the parties to bear their own

costs.

    The court retains jurisdiction of this action for

30 days from the date of entry of this judgment in

order     to   enforce      the       settlement,    should    such

enforcement be needed.

    The clerk of the court is DIRECTED to enter this
document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 19th day of November, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
